                Case 17-11962-CSS              Doc 1261         Filed 10/10/19         Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
AEROGROUP INTERNATIONAL, INC., et al.,                           )   Case No. 17-11962 (CSS)
                                                                 )
         Debtors.1                                               )   (Jointly Administered)
                                                                 )
                                                                 )   Re: D.I. 1256
                                                                 )
                                                                 )
AEROGROUP INTERNATIONAL, INC., et al.,                           )
                                                                 )
         Plaintiffs,                                             )   Adversary Proceeding
                                                                 )   No. 18-50715 (CSS)
v.                                                               )
                                                                 )
GBG USA INC.,                                                    )
                                                                 )
         Defendant.                                              )
                                                                 )


                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON OCTOBER 15, 2019 AT 12:00 P.M. (EASTERN)2

I.       ADJOURNED MATTERS

         1.        Debtors’ Motion to Compel Polk 33 Lending, LLC to Comply with Its
                   Obligations Under the Bankruptcy Code and the Final DIP Order [Filing Date:
                   8/21/19; D.I. 1220]




1
  The debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Aerogroup International, Inc. (6119), AGI Holdco, Inc. (7087), Aerogroup International,
LLC (4658), Aerogroup International Holdings, LLC (4312), Aerogroup Retail Holdings, Inc. (4650), and
Aerogroup Gift Card Company, Inc. (7551). The mailing address for the Debtors, solely for purposes of notices and
communications, is: 201 Meadow Road, Edison, New Jersey 08817.
2
  Please note that the hearing is before the Honorable Christopher S. Sontchi in the United States Bankruptcy Court
for the District of Delaware, 824 Market Street, 5th Floor, Courtroom No. 6, Wilmington, Delaware 19801. Any
person who wishes to appear must contact COURTCALL, LLC at 866-582-6878 no later than 12:00 p.m. (ET) one
business day prior to the hearing. Chambers must be contacted regarding any late requests for telephonic
appearances.



{BAY:03518774v1}
               Case 17-11962-CSS          Doc 1261      Filed 10/10/19   Page 2 of 4



                   Related Documents:

                   a. Amended Notice of Hearing on Debtors’ Motion to Compel Polk 33 Lending,
                      LLC to Comply with Its Obligations Under the Bankruptcy Code and the
                      Final DIP Order [Filing Date: 9/6/19; D.I. 1246]

                   Response Deadline:    September 13, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a.   United States Trustee’s Statement Regarding Debtors’ Motion to Compel
                        Polk 33 Lending, LLC to Comply with Its Obligations Under the Bankruptcy
                        Code and the Final DIP Order [Filing Date: 8/28/19; D.I. 1222]


                   b.   Objection by Polk 33 Lending, LLC to Debtors’ Motion to Compel Polk 33
                        Lending, LLC to Comply with its Obligations Under the Bankruptcy Code
                        and the Final DIP Order and Request to Adjourn Hearing [Filing Date:
                        9/4/19; D.I. 1232]

                   Status:    This matter is adjourned to a date to be determined and will be
                              withdrawn or moot to the extent agenda item 4 is approved.

        2.         Motion of Polk 33 Lending, LLC to Convert or Dismiss the Debtors’ Chapter 11
                   Cases [Filing Date: 8/30/19; D.I. 1225]

                   Related Documents:

                   a. Amended Notice of Hearing on Motion of Polk 33 Lending, LLC to Convert
                      or Dismiss the Debtors’ Chapter 11 Cases [Filing Date: 9/6/19; D.I. 1244]

                   Response Deadline:    September 13, 2019 at 4:00 p.m. (ET), extended for the
                                         Debtors and THL Corporate Finance, Inc.

                   Responses Received: None as yet.

                   Status:    This matter is adjourned to a date to be determined and will be
                              withdrawn or moot to the extent agenda item 4 is approved.

        3.         Motion for Payment of Administrative Expenses/Claims filed by State of New
                   York Department of Labor [Filing Date: 8/30/19; D.I. 1242]

                   Response Deadline:    October 8, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a.   Informal comments of the Debtors.

{BAY:03518774v1}                                  -2-
               Case 17-11962-CSS         Doc 1261       Filed 10/10/19   Page 3 of 4




                   Status:   The Debtors have discussed this matter with State of New York and
                             have provided requested documentation. The Debtors believe this
                             matter is resolved and will be withdrawn. Pending such withdrawal,
                             this matter is adjourned.

II.      MATTER GOING FORWARD

        4.         Debtors’ Motion Pursuant to Section 105(A) of the Bankruptcy Code and
                   Bankruptcy Rule 9019 for Entry of an Order (I) Approving the Settlement
                   Agreement Between Polk 33 Lending, LLC, THL Corporate Finance, Inc., and
                   the Debtors and (II) Dismissing Chapter 11 Cases [Filing Date: 10/7/19; D.I.
                   1256]

                   Related Documents:

                   a. Order Shortening Notice Regarding Debtors’ Motion to Approve Settlement
                      [Date Entered: 10/8/19; D.I. 1258]

                   b. Notice of Hearing Regarding Debtors’ Motion Pursuant to Section 105(A) of
                      the Bankruptcy Code and Bankruptcy Rule 9019 for Entry of an Order (I)
                      Approving the Settlement Agreement Between Polk 33 Lending, LLC, THL
                      Corporate Finance, Inc., and the Debtors and (II) Dismissing Chapter 11
                      Cases [Filing Date: 10/819; D.I. 1259]

                   Response Deadline:   October 11, 2019 at 12:00 p.m. (ET)

                   Responses Received: None as yet.

                   Status:   This matter is going forward.

Dated: October 10, 2019                           BAYARD, P.A.
       Wilmington, Delaware
                                                  /s/ Erin R. Fay
                                                  Scott D. Cousins (No. 3079)
                                                  Erin R. Fay (No. 5268)
                                                  600 N. King Street, Suite 400
                                                  Wilmington, Delaware 19801
                                                  (302) 655-5000 (T)
                                                  scousins@bayardlaw.com
                                                  efay@bayardlaw.com

                                                  Counsel for the Debtors

                                                  -and-



{BAY:03518774v1}                                  -3-
               Case 17-11962-CSS   Doc 1261    Filed 10/10/19   Page 4 of 4



                                         REID COLLINS & TSAI LLP

                                         Eric D. Madden
                                         Thanksgiving Tower
                                         1601 Elm Street, Suite 4250
                                         Dallas, Texas 75201
                                         (214) 420-8900 (T)
                                         (214) 420-8909 (F)
                                         emadden@rctlegal.com

                                         Jeremy H. Wells
                                         1301 S. Capital of Texas Highway
                                         Building C, Suite 300
                                         Austin, Texas 78746
                                         (512) 647-6120 (T)
                                         (512) 647-6129 (F)
                                         jwells@rctlegal.com

                                         Special Litigation Counsel for the Debtors




{BAY:03518774v1}                         -4-
